Bay, J.
i. exemption : ieavutiiootato: tutes. ' ‘ Section 3076 of tbe- Code provides: “"Where the debtor, if the head of a family, has started to leave this State, he shall have exempt only the ordinary wearing apparel of himself and family, and such other property in addition as he may select, in all not exceeding seventy-five dollars in value.”
The question involved in this case is whether the defendant, under the facts found by the court, had started to leave the State, as contemplated in this statute. The court finds that the plaintiff had his wagon close to the house ready to be loaded with goods; that a part of the goods were in boxes out of the house; that the house indicated a state of preparation for removing, and. that the plaintiff made such declarations as to his destination being out of the State as would bind him in the event he had started. It is evident that tho court was of opinion that to constitute a starting to leave tho State it was necessary that the plaintiff should actually have set out upon the journey. If he had caused but one revolution of tho wheels of his wagon, it is probable that the court would have held he had started to leave the State. The word start, however, is not limited to setting out upon a journey or a race; it means, as well, the commencement of an enterprise or an undertaking. It is perhaps not possible to define, in such a manner as to be applicable to all cases, what shall constitute a starting to leave tiie State. Each case must depend upon its peculiar circumstances. The plaintiff in this case had avowed his purpose to remove from the State. In consummation of this purj>ose he had placed his wagon in a position for loading, had boxed some of his goods and removed them from his house, and had placed his house in a condition indicating an intention to remove. The actual carrying out of his goods had been commenced under cir*722cumstances indicating an intention to depart as soon as it could be completed. In addition to these facts, he had declared his purpose to be to leave the State. Under these circumstances we think that plaintiff had commenced the undertaking of leaving the State, or, in other words, that he •had started to leave the State as contemplated and provided in the statute. The court erred in holding the property exempt from attachment.
Eeveesed.